                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TASHA C.,
                                                       Case No. 18-cv-4677
               Plaintiff,
       v.                                              Magistrate Judge Sunil R. Harjani

ANDREW M. SAUL,
Acting Commissioner of
Social Security,

               Defendant.

                            MEMORANDUM OPINION AND ORDER
       Plaintiff Tasha C. 1 seeks judicial review of the final decision of the Commissioner of Social

Security denying her application for Disability Insurance Benefits. Tasha asks the Court to reverse

and remand the ALJ’s decision, and the Commissioner moves for its affirmance. For the reasons

set forth below, the ALJ’s decision is reversed and this case is remanded for further proceedings

consistent with this Memorandum Opinion and Order.

                                        I. BACKGROUND
       Tasha suffered a workplace injury in March 2009, which led to Tasha undergoing rotator

cuff surgery in October 2009 and anterior spinal discectomy and fusion surgery in May 2011.

(R. 367-70, 419, 732). In July 2012, Tasha left her job as a machine and line operator due to

worsening back pain. Id. at 44-46. Near the time of her exit, she presented to pain specialist, Dr.

Jalaja Piska, with intense low back pain, numbness, tingling and weakness. Id. at 398. Tasha

further reported difficulties with sleeping, walking, standing, and getting up from a sitting position.


1
  Pursuant to Northern District of Illinois Internal Operating Procedure 22, the Court refers to
Plaintiff by her first name and the first initial of her last name or alternatively, by first name.
Id. Additionally, Tasha informed Dr. Piska that it was difficult for Tasha to stand, walk, or sit for

long periods of time. Id.

       Tasha’s subsequent medical record is immense and details Tasha undergoing surgery,

physical therapy, and more in response to a wide array of ailments. For instance, the treatment

records describe Tasha’s February 2013 left knee surgery after a meniscus tear, (R. 968, 971), as

well as several emergency room visits for knee, neck, shoulder, and back pain in 2013. See, e.g.,

id. at 1073, 1094, 1184, and 1210. According to her treatment records, Tasha underwent a series

of left knee injections in June 2014, id. at 977, had corrective surgery on her right shoulder in July

2015, id. at 1392-1393, and received epidural steroid injections for cervical radiculopathy in

February 2017. Id. at 1548. Tasha participated in physical therapy for her left knee and right

shoulder in the fall of 2015, id. at 1655, for cervical spine and shoulder pain over the span of

several months in 2016, and for cervical spine pain in early 2017. Id. at 1799, 1874, 1890, 1894.

       The record is varied on the success of these treatments. As an example, Tasha was

discharged from physical therapy in November 2016 with Physical Therapist Wendy Jorjorian

stating that Tasha had a full range of motion in her neck and shoulders, and that her pain and

radicular symptoms had been abolished. (R. 1890). Yet only a few months later, Tasha began

physical therapy again for cervical spine pain, reporting that she was experiencing anywhere from

3/10 to 10/10 pain and numbness in her right hand. Id. at 1894, 1907. Following that report, Tasha

received epidural steroid injections for cervical radiculopathy. Id. at 1548.

       In the midst of these medical treatments, Tasha attempted to work. At her hearing before

the ALJ, Tasha testified that she started numerous jobs that lasted only a couple of days to a couple

of weeks, due to her injuries. According to Tasha, her job as an assembly line packer in 2015

ended after a couple of days because she could not remain standing. (R. 44). Tasha testified that



                                                  2
in 2016 she started two machine operating jobs that ended prematurely due to the pain she was

experiencing in her legs and because of her knee injuries. Id. at 42-43. In December 2016, Tasha

obtained a temporary assignment stocking shelves for a department store, which lasted

approximately ten days. Id. at 39-41.

       Tasha filed applications for disability benefits in September 2014, alleging disability

beginning July 10, 2012. (R. 233). Tasha’s claim was initially denied on December 15, 2014, and

upon reconsideration on April 8, 2015. Id. at 116-19, 121-25. Upon Tasha’s written request for a

hearing, she appeared before ALJ Diane S. Davis on two occasions. At the first hearing, on

September 21, 2016, the ALJ continued the hearing because Tasha was waiting on medical records

from the 2015 to 2016 time period. Id. at 80-83. Dr. Ashok G. Jilhewar, who appeared as a medical

expert, testified that he could not state his opinion without reviewing the missing records. Id. at

82-83. At the second hearing, on February 17, 2017, the ALJ heard testimony from Tasha and the

vocational expert, Robert Burkins. Id. at 33. However, no medical expert appeared or presented

testimony at the second hearing.

       On June 28, 2017, the ALJ issued a decision denying Tasha’s application for disability

benefits. (R. 23). The opinion followed the required five-step evaluation process. 20 C.F.R.

§ 404.1520. At step one, the ALJ found that Tasha had not engaged in substantial gainful activity

since July 10, 2012, the alleged onset date. (R. 16). At step two, the ALJ found that Tasha had the

severe impairments of status-post lumbar fusion, right shoulder arthropathy, with two repairs to

rotator cuff, and degenerative joint disease of the left knee, status-post left knee medial meniscus

repair. Id. at 17. At step three, the ALJ determined that Tasha did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed




                                                 3
impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525,

and 404.1526). Id. at 17-18.

         The ALJ then concluded that Tasha retained the residual functional capacity (“RFC”) to

perform light work as defined in 20 C.F.R. § 404.1567(b), except that she:

                can lift and/or carry twenty pounds occasionally, and ten pounds
                frequently. She can stand and/or walk for four hours total in an
                eight-hour workday with normal breaks and sit for about six hours
                in an eight-hour workday with normal breaks. She can occasionally
                stoop, kneel, crouch, crawl, and climb. She can frequently reach in
                all directions with the right, dominant upper extremity.

(R. 18). Based on this RFC, the ALJ determined at step four that Tasha could not perform her past

relevant work as a machine feeder. Id. at 21-22. At step five, the ALJ found that there were jobs

that exist in significant numbers in the national economy that Tasha could perform. Id. at 22-23.

Specifically, the ALJ found Tasha could work as an injection mold machine tender or sorter. Id.

at 22. Because of this determination, the ALJ found that Tasha was not disabled. Id. at 23. The

Appeals Council denied Tasha’s request for review on May 4, 2018, leaving the ALJ’s decision as

the final decision of the Commissioner. Id. at 1; McHenry v. Berryhill, 911 F.3d 866, 871 (7th Cir.

2018).

                                        II. DISCUSSION

         Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To determine whether

a claimant is disabled, the ALJ conducts a five-step inquiry: (1) whether the claimant is currently

unemployed; (2) whether the claimant has a severe impairment; (3) whether the claimant’s

impairment meets or equals any of the listings found in the regulations, see 20 C.F.R. § 404, Subpt.


                                                 4
P, App. 1 (2004); (4) whether the claimant is unable to perform her former occupation; and (5)

whether the claimant is unable to perform any other available work in light of her age, education,

and work experience. 20 C.F.R. § 404.1520(a)(4); Clifford v. Apfel, 227 F.3d 863, 868 (7th

Cir. 2000). These steps are to be performed sequentially. 20 C.F.R. § 404.1520(a)(4). “An

affirmative answer leads either to the next step, or, on Steps 3 and 5, to a finding that the claimant

is disabled. A negative answer at any point, other than Step 3, ends the inquiry and leads to a

determination that a claimant is not disabled.” Clifford, 227 F.3d at 868 (quoting Zalewski v.

Heckler, 760 F.2d 160, 162 n.2 (7th Cir. 1985)).

       Judicial review of the ALJ’s decision is limited to determining whether the ALJ’s findings

are supported by substantial evidence or based upon a legal error. Steele v. Barnhart, 290 F.3d

936, 940 (7th Cir. 2002). Substantial evidence is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971). “Although this standard is generous, it is not entirely uncritical.” Steele, 290 F.3d at

940. Where the Commissioner’s decision “lacks evidentiary support or is so poorly articulated as

to prevent meaningful review, the case must be remanded.” Id.

       The ALJ found Tasha not disabled at step five of the sequential analysis because she retains

the RFC to perform other work that exists in significant numbers in the national economy. Tasha

argues that the ALJ committed several reversible errors. First, Tasha asserts that the ALJ relied

upon improper inferences and engaged in cherry picking to reject her symptom allegations. Doc.

[13] at 7-11. Second, Tasha states that the ALJ improperly weighed the medical opinions. Id. at

11-12. Third, Tasha contends that the ALJ tailored the RFC assessment to “eke out a finding” that

Tasha is not disabled. Id. at 12-13. Finally, Tasha argues that the ALJ erroneously accepted the




                                                   5
vocational expert’s testimony regarding available jobs that Tasha would be able to perform. Id. at

13-14.

         The Court finds that the ALJ failed to properly weigh the medical opinions in this case,

mischaracterized the record, and failed to properly develop the medical evidence. These errors, in

combination, are not harmless. Accordingly, for the reasons discussed below, the ALJ’s decision

must be reversed. 2

         A.      Weighing of Medical Opinions

         Tasha argues that the ALJ “virtually ignored” the regulatory factors in weighing the

medical opinions of treating and non-treating physicians. Doc. [13] at 11. According to Tasha, the

ALJ “simply assigned little or no weight to each professional’s opinion, without any discussion of

the regulatory factors, and seemingly without regard to what the opinion was.” Id.

                 1.     Applicable Law

         The opinion of a treating source is entitled to controlling weight if the opinion “is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] record.” 20 C.F.R. § 404.1527(c)(2);

Kaminski v. Berryhill, 894 F.3d 870, 874, 874 n.1 (7th Cir. 2018) (for claims filed before March

27, 2017, an ALJ “should give controlling weight to the treating physician’s opinion as long as it

is supported by medical findings and consistent with substantial evidence in the record.”). An ALJ

must “offer good reasons for discounting a treating physician’s opinion.” Campbell v. Astrue, 627

F.3d 299, 306 (7th Cir. 2010) (internal quotation marks and citations omitted); see also Walker v.

Berryhill, 900 F.3d 479, 485 (7th Cir. 2018). Those reasons must be “supported by substantial

evidence in the record; a contradictory opinion of a non-examining physician does not, by itself,



2
    Because these errors requires remand, the Court does not address Tasha’s other arguments.
                                                  6
suffice.” Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003). “If an ALJ does not give a treating

physician’s opinion controlling weight, the regulations require the ALJ to consider the length,

nature, and extent of the treatment relationship, frequency of examination, the physician’s

specialty, the types of tests performed, and the consistency and supportability of the physician’s

opinion.” Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009) (citation omitted); see 20 C.F.R.

§ 404.1527(c).

                 2.    The ALJ Failed to Address the Regulatory Factors

       The medical record in this case is massive. It spans at least eight years of treatment records

concerning Tasha’s numerous impairments, which include shoulder, knee, back, and neck injuries.

By this Court’s conservative estimate, Tasha was treated by at least eleven physicians during the

relevant time period (2012-2017). (R. 822-825, 968-1031, 1310-1321, 1335-1338, 1345-1358,

1381-1390, 1421, 1434, 1464-1471, 1501-1518, 1548-1550, 1960). Despite this expansive data

set, the ALJ’s weighing of medical opinions was limited to just six sentences, and touched on only

four treating physician opinions. Id. at 20-21. As the Commissioner concedes, “the ALJ could

have, and perhaps should have, provided more details regarding her assessment of the medical

opinions[.]” Doc. [23] at 7.

       The ALJ began her medical opinion analysis with the state agency physicians, Dr.

Reynaldo Gotanco and Dr. Mila Bacalla. (R. 20). The ALJ assigned “partial weight” to the state

agents’ opinions, who found Tasha capable of performing a significant range of light work,

because the ALJ “granted some degree of weight to the claimant’s knee surgeries.” Id.

       Next, the ALJ assigned “some weight” to Dr. Jalaja V. Piska. (R. 20). According to the

ALJ, Dr. Piska was Tasha’s pain management provider who found that Tasha “remained capable

of performing light work.” Id. The ALJ explained her weight assignment of Dr. Piska by saying,



                                                 7
“while the undersigned overall agrees with this opinion, this provider failed to indicate to what

degree the claimant would be limited to this level.” Id.

       The ALJ then assigned “partial weight” to the opinion of Dr. Martin Hall. The ALJ

characterized Dr. Hall’s opinion as stating Tasha “remains capable of returning to work.” (R. 21).

In explanation for assigning only partial weight, the ALJ stated “while the undersigned agrees that

the claimant is capable of performing work, notably, this provider failed to indicate or specify to

what degree the claimant could return to work or her functional capabilities.” Id.

       The ALJ subsequently mentioned “the opinion of the claimant’s physical therapy work

conditioning program that found that she could return to work at the medium level . . . .” (R. 21).

The ALJ assigned “some weight” to that opinion, reasoning that the medium level was “not

supported by [Tasha’s] intervening injuries.” Id.

        The ALJ assigned only “limited weight” to Raymond Hines III, PA-C and Dr. Patrick

Sweeney, who the ALJ found to opine that Tasha “could return to work.” (R. 21). The ALJ’s

reason for giving limited weight to that opinion was that the providers “failed to specify to what

degree the claimant could perform work.” Id.

       Finally, the ALJ assigned no weight to the opinion of Dr. William Imlach, “who found that

the claimant was limited to lifting less than ten pounds, as noticeably, this opinion was rendered

before the claimant’s onset date and she managed to return to work, well after the date this opinion

was rendered.” (R. 21).

       Because the ALJ did not give controlling weight to any of the preceding treating physician

opinions, she had to “consider the length, nature, and extent of the treatment relationship,

frequency of examination, the physician’s specialty, the types of tests performed, and the

consistency and supportability of the physician’s opinion.” Moss, 555 F.3d at 561; see 20 C.F.R.



                                                 8
§ 404.1527(c). An ALJ’s failure to explicitly apply the checklist can provide a basis for remand.

See, e.g., Yurt v. Colvin, 758 F.3d 850, 860 (7th Cir. 2014) (“in addition to summarizing [the

treating physician’s] visits and describing their treatment notes, the ALJ should explicitly consider

the details of the treatment relationship and provide reasons for the weight given to their

opinions”); Campbell, 627 F.3d at 308 (“the decision does not explicitly address the checklist of

factors as applied to the medical opinion evidence.”); Larson v. Astrue, 615 F.3d 744, 751 (7th

Cir. 2010) (remanding where the ALJ’s decision “said nothing regarding this required checklist of

factors.”); Wallace v. Colvin, 193 F. Supp. 3d 939, 947 (N.D. Ill. 2016) (“the ALJ did not explicitly

apply the checklist. In this Court’s view, that failure alone is a ground for a remand.”).

       In this case, the ALJ did not appropriately address each of the checklist’s factors in

weighing the opinions of Drs. Piska, Hall, Sweeney, and Imlach. In fact, aside from the ALJ’s

acknowledgment that Dr. Piska’s specialty is pain management, (R. 20), the ALJ neglected to

touch on any of the checklist factors for the treating physicians discussed in her assessment of their

opinions.

       The ALJ failed to consider the nature and extent of Tasha’s treatment relationships with

Drs. Piska, Hall, Sweeney, and Imlach. Under 20 CFR § 404.1527(c)(2)(ii), the ALJ “will look

at” the treatment that the treating source provided and the type of examinations and testing that the

treating source has performed or ordered from specialists. The regulation explains by example

that an ophthalmologist who merely notices neck pain during eye examinations will be given less

weight than that of another physician who actually treated the patient’s neck pain. Id. Here, in

weighing the treating physicians’ opinions, the ALJ did not mention any techniques or exams

conducted by Drs. Piska, Hall, Sweeney, and Imlach. Without discussion or comment by the ALJ

on these matters, the Court cannot determine whether the ALJ accounted for the nature or extent



                                                  9
of Tasha’s treatment relationships with Drs. Piska, Hall, Sweeney, and Imlach when weighing

their opinions.

       Nor did the ALJ expressly consider the specialty, or frequency of treatment, when weighing

the opinions of Tasha’s treating physicians. While the ALJ characterized Dr. Piska as Tasha’s

“pain management provider,” (R. 20), the ALJ did not discuss the specialties of Drs. Hall,

Sweeney, or Imlach. The ALJ likewise failed to make any comments on the frequency with which

Tasha was treated by Drs. Piska, Hall, Sweeney, and Imlach. The ALJ therefore failed to

minimally address the factors of specialty and frequency.

       The ALJ also failed to discuss the supportability and consistency of the opinions of Drs.

Piska, Hall, Sweeney, and Imlach in her analysis of those opinions. See 20 CFR § 404.1527(c)(3)-

(4). The regulations explain that supportability encompasses the preference given to a medical

source that “presents relevant evidence to support a medical opinion, particularly medical signs

and laboratory findings . . . .” 20 CFR § 404.1527(c)(3). Whereas consistency is directed at the fit

of the medical source’s opinion in the context of the record as a whole. 20 CFR § 404.1527(c)(4).

In this case, the ALJ did not address supportability or consistency when weighing the opinions of

Drs. Piska, Hall, Sweeney, and Imlach.

       The Commissioner claims that the ALJ declined to give the opinions of Drs. Piska, Hall,

Sweeney, and Imlach controlling weight but “assigned them some or partial weight because they

were consistent with the evidence.” Doc. [23] at 7. The Court cannot find any discussion of

consistency in the ALJ’s weighing of the treating physicians’ opinions. At most, the ALJ states

that she “agrees” with the opinions of Drs. Piska and Hall. (R. 20-21). It is quite a stretch to say

that an ALJ’s bald statement that she agrees with an opinion constitutes an articulation of

consistency. The Commissioner cannot retroactively add factors to the ALJ’s analysis of treating



                                                10
physicians. See Wollman v. Colvin, No. 13-CV-037-CJP, 2013 WL 5700975, at *7 (S.D. Ill. Oct.

18, 2013) (“Simply put, this Court is required to review the ALJ's decision based on what the ALJ

actually said, and not on a reinterpretation of the ALJ's decision based on the Commissioner's

after-the-fact reweighing of the evidence.”).

       The ALJ’s actual analysis in this case appears limited to: (1) interpreting the treating

physicians as opining that Tasha could return to work; and (2) giving the opinions less than

controlling weight because the physicians were not specific enough about Tasha’s functional

capabilities. With respect to Dr. Imlach’s opinion, she dismissed it for being outside of the relevant

time period. The failure to properly apply the checklist factors is error.

               3.      The ALJ Mischaracterized the Record

       In addition to the ALJ’s neglect of the regulatory factors under 20 C.F.R. § 404.1527(c),

the ALJ mischaracterized the record. To begin, the ALJ stated that Dr. Piska “found that the

claimant remained capable of performing light work.” (R. 20). In support of that assessment, the

ALJ cited to a June 4, 2012 treatment note from Dr. Piska. Dr. Piska’s note does not contain any

general conclusion as to Tasha’s work capabilities. Rather, the note stated that Tasha was in a lot

of pain and was, at the time, on “light duty”:

               [Tasha] is here for evaluation and treatment of the pain . . . She has
               history of [ ] Back problems, Bulging discs and s/p Lumbar fusion
               . . . She continues to have pain and she is on light duty. Her pain is
               worse since she cannot take medications at work so she is in [a] lot
               of pain today.

Id. at 391. Therefore, contrary to the ALJ’s assessment, Dr. Piska only noted that in June 2012

Tasha was on “light duty,” not that she was capable of performing work at the light level. Tasha’s

reduced work status in June 2012 is not surprising, considering Tasha left her job at ACH Food

Companies, Inc. a month later, once her back pain progressed. Id. at 44-46. Moreover, the June



                                                 11
2012 note, created a month before Tasha’s onset date, is not helpful in determining Tasha’s

disability. Pierce v. Colvin, 739 F.3d 1046, 1051 (7th Cir. 2014) (holding the ALJ made a “basic

factual error” by justifying his finding in part on a doctor’s assessment of claimant’s lifting abilities

which was made a year before the alleged onset date).

        The Dr. Piska blunder was not the ALJ’s only timing error in weighing the medical

opinions. The ALJ was quick to toss away Dr. Imlach’s opinion, who she said, “found that the

claimant was limited to lifting less than ten pounds, as noticeably, this opinion was rendered before

the claimant’s onset date . . . .” (R. 21). Although the January 2010 lifting opinion cited by the

ALJ did come well before Tasha’s onset date, id. at 792, Dr. Imlach treated Tasha in 2015 and

2016 as well. See, e.g., id. at 1346-58. For example, in September 2015 he examined Tasha and

noted that Tasha was “limping on the right side” and had “some swelling in left knee and

tenderness at the knee and lower back with motion.” Id. 1352. Dr. Imlach further listed the

following assessments in his note: lumbar radiculopathy, asthma, breast cyst, gastroesophageal

reflux, status post rotator cuff surgery, post-laminectomy syndrome, and back muscle spasm. Id.

In July 2016, Dr. Imlach ordered an MRI of Tasha’s left shoulder, which was interpreted by Dr.

Vincent Rowley as indicating “[r]otator cuff tendinopathy involving the supraspinatus and

infraspinatus tendons with accompanying mild bursal surface fraying and focal partial thickness

infraspinatus tear near the humeral insertion . . . .” Id. at 1346-47. Because the ALJ did not discuss

these later medical records, nor the treating physician regulatory factors, in her assessment of Dr.

Imlach, the Court cannot trace the ALJ’s reasoning in assigning no weight to Dr. Imlach.

        The ALJ, moreover, assigned “some weight” to a December 7, 2011 physical therapy

opinion that Tasha could work at the medium level. (R. 21). “Some weight” is not particularly

specific or helpful in understanding the weight assigned by the ALJ, see Larson, 615 F.3d at 751



                                                   12
(finding ALJ’s statement that physician’s opinion entitled to “some weight” unhelpful), so the

Court cannot know how much weight was actually given to the physical therapy opinion. Yet, in

contrast to the treating physicians whose opinions were not even weighed by the ALJ, it is clear

that the ALJ gave credence to a December 7, 2011 assessment made by a non-doctor in connection

with a physical therapy program. The Court is thus troubled by the ALJ’s apparent preference for

an opinion from a non-acceptable medical source, see SSR 06–03p, 2006 WL 2329939, at *2 (Aug.

9, 2006), which was made months before Tasha’s onset date.

       The ALJ mischaracterized Dr. Hall’s opinion as well. According to the ALJ, Dr. Hall

“opined that the claimant remains capable of returning to work . . . .” (R. 21). This assessment,

too, misses the mark. Dr. Hall saw Tasha on four occasions from February 2016 to January 2017

in connection with her knee pain; he assessed Tasha’s impairments as patellofemoral arthralgia of

left knee, left medial knee pain, and patellofemoral arthralgia of right knee. Id. at 1464-1471.

While it is true that Dr. Hall made comments indicating Tasha could return to work, id. at 1465,

1467, 1469, Dr. Hall explicitly stated early on in his treatment of Tasha that his opinion concerned

Tasha’s knee impairments: “Patient could work as far as her left knee is concerned. She has been

treated by other doctors for a back issue and has not been seen for her back today.” Id. at 1465.

Dr. Hall’s opinion was thus, at most, an opinion that Tasha’s knees alone did not prevent her from

returning to work. Dr. Hall did not conduct a physical RFC of Tasha, nor does it seem he had

access to any of Tasha’s medical records relating to her non-knee impairments. Had the ALJ

assessed Dr. Hall pursuant to the regulatory factors, she might have properly construed Dr. Hall’s

opinion as being limited to Tasha’s knee impairments.

       The Commissioner attempts to save the ALJ’s misstatements by rewriting her analysis.

For instance, the Commissioner rewrites the ALJ’s statement that Dr. Piska “found that the



                                                13
claimant remained capable of performing light work,” (R. 20), as “[t]he ALJ gave some weight to

treating physician Jalaja V. Piska, M.D.’s indication that plaintiff was working at the light level in

June 2012.” Doc. [23] at 7. The Commissioner likewise reframes the ALJ’s claim that Dr. Hall

“opined that the claimant remains capable of returning to work,” (R. 21), as the ALJ giving “partial

weight to treating physician Martin R. Hall, M.D.’s opinion that plaintiff ‘could work as far as her

left knee is concerned.’” Doc. [23] at 7. Again, the Court must review the ALJ’s decision based

on what the ALJ actually said, and not the Commissioner’s after-the-fact reinterpretation. See

Wollman, 2013 WL 5700975, at *7.

       In sum, the ALJ erred in her weighing of the medical opinions in this case. For the four

treating physicians discussed, the ALJ did not give their opinions controlling weight, yet failed to

address the regulatory factors under 20 C.F.R. § 404.1527(c).          The ALJ’s analysis further

mischaracterized the record and demonstrated a lack of understanding as to the relevant time frame

in this case. The ALJ’s brief and inaccurate comments do not constitute “good reasons” for

discounting the treating physicians’ opinions. Campbell, 627 F.3d at 306. Because the ALJ’s

weighing of medical opinions “lacks evidentiary support” and “is so poorly articulated as to

prevent meaningful review, the case must be remanded.” Steele, 290 F.3d at 940.

                B.     Failure to Develop the Medical Record

       As part of her medical evidence argument, Tasha asserts that the ALJ failed to build a

complete record, as required by SSR 96-5p. Doc. [13] at 11. Specifically, Tasha suggests that the

ALJ should have recontacted her physicians and/or called a medical expert to testify, rather than

“impermissibly play doctor and rely upon her own lay opinion” in evaluating Tasha’s impairments.

Id. at 11-12.




                                                 14
         “Social Security proceedings are inquisitorial rather than adversarial. It is the ALJ’s duty

to investigate the facts and develop the arguments both for and against granting benefits.” Sims v.

Apfel, 530 U.S. 103, 110–11 (2000) (citation omitted). The ALJ has a duty to develop the medical

record by requesting evidence from the claimant’s medical sources. 20 C.F.R. § 404.1512(b). If

the ALJ is unable to properly evaluate the medical evidence in the record, the regulations provide

options for the ALJ to pursue, including requesting additional records, recontacting the treating

physician, and ordering a consultative examination. See 20 C.F.R. § 404.1520b(b). However, the

ALJ is not required to recontact the medical source, so long as the record “contain[s] adequate

information for the ALJ to render a decision.” Britt v. Berryhill, 889 F.3d 422, 427 (7th Cir. 2018);

see also Skinner v. Astrue, 478 F.3d 836, 843-44 (7th Cir. 2007). An ALJ’s decision to call a

medical expert to testify is likewise discretionary, see 20 C.F.R. § 404.1513a(b)(2), and the

obtaining of a medical expert is only required “when the evidence received is inadequate to

determine whether the claimant is disabled.” Skarbek v. Barnhart, 390 F.3d 500, 504 (7th Cir.

2004).

         Courts in this Circuit have thus held the ALJ was required to recontact a medical source or

obtain the testimony of a medical expert after finding that the evidence was inadequate with respect

to some aspect of the claimant’s disability. See Simms v. Astrue, 599 F. Supp. 2d 988 (N.D. Ind.

2009) (holding the ALJ should have recontacted treating physician where ambiguity in treatment

records created inadequacy of evidence as to degree of psychological limitations); Hurlbut v.

Colvin, No. 15 CV 50270, 2017 WL 497774, at *3, 2017 U.S. Dist. LEXIS 16822, at *10 (N.D.

Ill. Feb. 7, 2017) (remanding so that medical expert could be called to answer several questions

about the medical treatment at issue); Sisul v. Astrue, No. 4:08-CV-4044, 2009 WL 3672058, at

*9–10 (C.D. Ill. Oct. 29, 2009) (holding the ALJ was required to recontact treating physician where



                                                  15
there was no evidence in the record as to claimant’s current lifting ability). In some instances,

courts have remanded the decisions of ALJs who interpreted medical evidence without the benefit

of a medical expert. See Blakes ex rel. Wolfe v. Barnhart, 331 F.3d 565, 570 (7th Cir. 2003) (“[T]he

ALJ seems to have succumbed to the temptation to play doctor when she concluded that a good

prognosis for speech and language difficulties was inconsistent with a diagnosis of mental

retardation because no expert offered evidence to that effect here . . . Under the circumstances, the

ALJ should have summoned an expert to provide an informed basis for determining whether

[claimant] is disabled.”); Potega v. Berryhill, No. 16 CV 50110, 2017 WL 2461549, at *6, 2017

U.S. Dist. LEXIS 87200, at *19 (N.D. Ill. June 7, 2017) (requiring the ALJ to call a medical expert

on remand where ALJ played doctor to interpret claimant’s fibromyalgia treatment records).

       However, when the record is adequate, courts in this Circuit find the ALJ was not required

to recontact a treating source or obtain the testimony of a medical expert. See, e.g., Britt, 889 F.3d

at 427 (“[T]o the extent Britt believes that the ALJ should have re-contacted Dr. Hildreth for an

explanation regarding the inconsistencies between her report and those of other doctors, the ALJ

was not required to do so because the record contained adequate information for the ALJ to render

a decision.”); Mullinax v. Astrue, No. 1:08-CV-0284TABWTL, 2009 WL 899658, at *4 (S.D. Ind.

Mar. 31, 2009) (holding there was ample evidence in the record to determine disability and

therefore no need to recontact medical sources where ALJ had the benefit of treatment notes,

objective testing, consultative examinations, the opinion of a state agency medical consultant, the

opinions of specialists, and the testimony of three medical experts).

       Here, the ALJ erred when she failed to recontact Tasha’s treating physicians and/or call a

medical expert to assist her because the record was inadequate as to Tasha’s RFC. As the Court

has already discussed, the ALJ mischaracterized the opinions of Tasha’s treating physicians as



                                                 16
drawing general opinions about Tasha’s ability to work. In reality, none of Tasha’s treating

physicians seemed to be assessing Tasha’s overall ability to work (or what restrictions might be

required if she returned to work) when considering her various impairments. Nor did any of

Tasha’s treating physicians complete a physical RFC questionnaire. In fact, the only doctors who

assessed Tasha’s ability to work as part of a physical RFC assessment were the state agency

medical reviewers, Drs. Gotanco and Bacalla. Unfortunately, those doctors based their opinions

on a purely documentary review that was missing years of Tasha’s medical records. Dr. Gotanco

made his RFC assessment in December 2014, (R. 100), and Dr. Bacalla made her RFC assessment

in April 2015. Id. at 111. Because Tasha’s medical records span to roughly February 2017, Drs.

Gotanco and Bacalla’s reviews of the medical record were, at best, missing nearly two years of

Tasha’s treatment records.

       The record indicates that the ALJ was originally missing those two years of records as well.

In September 2016, at Tasha’s first hearing before the ALJ, the ALJ continued the hearing because

Tasha’s most recent treatment records, covering the 2015 to 2016 timeframe, had yet to be

received. (R. 80-83). At that time, the ALJ had a medical expert, Dr. Jilhewar, on standby to help

her make a decision as to Tasha’s disability. Dr. Jilhewar testified that he could not make a

determination without the missing records. Id. at 82-83. At Tasha’s second hearing in February

2017, despite the introduction of new treatment records, the ALJ declined to call a medical expert

to testify. By the time of the ALJ’s decision in June 2017, Tasha’s medical record included the

additional Exhibits 23F through 31F, which comprised nearly 500 pages of additional medical

records, spanning roughly from February 2015 to February 2017. Id. at 14, 1463-1961. Despite

this large influx of medical records in an already extensive medical file, the ALJ did not call back

Dr. Jilhewar or seek out the help of another medical expert.



                                                17
       With no medical expert, and no timely physical RFC evaluation by a doctor, the ALJ was

left alone to piece together around eight years of medical records, covering treatment from at least

eleven physicians, for Tasha’s knee, back, neck, and shoulder impairments. In this case, the ALJ’s

decision indicates that she erred in not seeking the assistance of a doctor when forming Tasha’s

RFC. This is so for at least two reasons.

       First, the ALJ, herself, acknowledged a lack of evidence as to Tasha’s RFC when weighing

the medical opinions. She specifically declined to give controlling weight to the opinions of

treating physicians Piska, Hall, and Sweeney because she could not determine from their decisions

“to what degree [Tasha] could return to work or her functional capabilities.” (R. 20-21). Second,

the ALJ’s decision demonstrates that she played doctor to fill in the gaps as to Tasha’s functional

capabilities. The ALJ’s selected RFC only accounts for normal breaks because, according to the

ALJ, “although the claimant reports that she requires regular rest breaks throughout the day and is

unable to sit or stand without experiencing disabling radiculopathy, testing has shown her with no

evidence of radiculopathy to support her allegations.” Id. at 21. As the Commissioner notes, the

ALJ based her radiculopathy opinion on physical therapy records and test results. Doc. [23] at 5.

In particular, the ALJ interpreted a physical therapy discharge record from November 2016 as

“noting that all of her pain and radicular symptoms had been resolved, contrary to her subjective

complaints.” (R. 20). The ALJ likewise reads a September 2016 EMG as “more recently [ ]

confirm[ing] the claimant sustains no evidence of lumbar radiculopathy plexopathy, or

mononeuropathy to support her allegations of radiating back pain.” Id. In addition, the ALJ made

the global statement that “MRI and CT testing on both the cervical and lumbar spine have shown

nothing more than mild to moderate degenerative changes in the spine.” Id. at 19. From these

interpretations, the ALJ apparently determined that Tasha can work without extra breaks. Id. at 21.



                                                18
       A closer look at the ALJ’s cited support illustrates that she undertook this impermissible

role of interpreting raw medical evidence. Beginning with the cited MRI and CT testing, which

the ALJ claimed showed “nothing more than mild to moderate degenerative changes in the spine,”

(R. 19-20), the ALJ referred to a November 2016 cervical spine MRI, a November 2015 lumbar

spine CT, and a May 2016 lumbar spine CT. Id. at 1416-17, 1560-61, 1562. Although the

November 2016 cervical spine MRI did have an impression listed as “Mild to moderate

degenerative changes of cervical spine,” that same scan found Tasha to have “disc osteophyte

complex,” and “patent . . . [n]eural foramina.” Id. at 1417. The cited lumbar spine CT scans from

November 2015 and May 2016 further indicated, respectively, “Postsurgical changes of anterior

fusion with discectomy and disc prosthesis at L5-S1,” and “[s]ome degenerative endplate changes

. . . at the T11-T12.” Id. at 1560, 1562. While the Court does not presume to interpret those

findings, or reweigh the medical evidence, it does appear that the MRI and CT scans interpreted

by the ALJ could indicate more than just “mild to moderate degenerative changes in the spine.”

Id. at 19. Even if all of the objective tests stated simply, “mild to moderate degenerative changes

in the spine,” no doctor in this case reviewed those scans and translated them into a finding that

Tasha could work a full time job with only normal breaks. The ALJ is not qualified to do so.

       The September 2016 EMG and November 2016 physical therapy record likewise contain

additional findings missed by the ALJ’s lay perspective that may have impacted Tasha’s ability to

work a full work day with normal breaks. For instance, in the EMG’s listed assessment with

respect to “Low back pain,” the document states that there is no “electrodiagnostic evidence of

left-sided lumbosacral radiculopathy, plexopathy or mononeuropathy.” (R. 1339). However, the

EMG also states that “Lumbar claudication remains in the differential diagnosis. We can continue

gabapentin.” Id. Similarly, the cited November 2016 physical therapy discharge record does



                                                19
contain a note that Tasha’s “[p]ain and radicular symptoms were abolished.” Id. at 1898. Yet,

right above the November 2016 discharge entry, there is a January 2017 admission entry indicating

Tasha was experiencing cervical spine pain and that she was a “good candidate for PT and should

benefit from skilled intervention to address her ‘issues’ to decrease pain and improve [her quality

of life] and independence.” Id. Again, the Court does not presume to interpret these medical

records. Perhaps a doctor reviewing these records could find that the EMG and physical therapy

records indicate that Tasha could sustain a normal work day without extra breaks. However, the

issue here is that the ALJ, who is not a doctor, cherrypicked a few phrases from technical medical

reports and thereby concluded that there was no evidence of radiculopathy, 3 and that Tasha

consequently had no need for additional breaks. Dolan v. Colvin, No. 15 CV 50185, 2016 WL

6442226, at *4 (N.D. Ill. Nov. 1, 2016) (holding ALJ violated central tenet of disability law and

played doctor by drawing conclusions from technical medical evidence without calling a medical

expert).

        The Commissioner argues that the ALJ had no duty to obtain additional opinions from

treating physicians or a medical expert because it was Tasha’s duty to provide evidence that she

was disabled. Doc. [23] at 8-9. It is certainly true that Tasha had a duty to provide medical records

supporting her claim of disability. Scheck v. Barnhart, 357 F.3d 697, 702 (7th Cir. 2004) (“It is

axiomatic that the claimant bears the burden of supplying adequate records and evidence to prove

their claim of disability.”). Nevertheless, that duty does not negate the ALJ’s duty to develop the

medical record. See 20 C.F.R. § 404.1512(d). The Commissioner, moreover, fails to address the

Court’s other concern here, which is that the ALJ, in the absence of a medical expert, treating



3
 The ALJ appears to have missed the February 2017 medical record indicating that Tasha received an
epidural steroid injection at the C6/C7 level. (R. 1548). The record lists Tasha’s pre- and post-operative
diagnosis as cervical radiculopathy. Id.

                                                    20
physician, or state agency physician with access to the whole medical record, used her lay opinions

to fill evidentiary gaps in the record.

        In light of the inadequacy of the record with respect to Tasha’s functional capabilities, and

because the ALJ improperly assumed the role of a physician, the Court finds that the ALJ erred in

not recontacting Tasha’s physicians and/or obtaining the testimony of a medical expert in order to

craft Tasha’s RFC.

                C.      Harmless Error

        The Commissioner argues that Tasha has failed to establish any error that supports remand,

invoking the harmless error doctrine. An error is harmless when it is “predictable with great

confidence that the agency will reinstate its decision on remand because the decision is

overwhelmingly supported by the record though the agency’s original opinion failed to marshal

that support.” Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010); see McKinzey v. Astrue, 641 F.3d

884, 892 (7th Cir. 2011) (“Thus, we look at the evidence in the record to see if we can predict with

great confidence what the result on remand will be.”). Here, because the Court cannot “say with

great confidence” what the result on remand would be, the Court cannot find that the ALJ’s errors

in weighing the medical evidence and failing to develop the medical record were harmless.

        For example, the ALJ’s errors led to an RFC that did not accommodate any need for

additional breaks. The Commissioner asserts that, “[t]o the extent that the ALJ erred by failing to

give greater weight to the medical opinions in the record, that error was harmless, as those opinions

were consistent with the ALJ’s RFC determination.” Doc. [23] at 9. The Court disagrees. As

previously discussed, the ALJ’s weighing of treating physician Dr. Imlach appears to have missed

Dr. Imlach’s more recent treatment of Tasha from 2015 to 2016. Had the ALJ properly assessed

the duration and extent of Dr. Imlach’s relationship with Tasha, the ALJ might have given more



                                                 21
weight to Dr. Imlach’s assessment in September 2015 that Tasha suffered from lumbar

radiculopathy and back muscle spasms. (R. 1352). Because the ALJ rejected Tasha’s need for

additional breaks based on the purported lack of evidence on radiculopathy and back spasms, see

id. at 21, the Court is not confident that the ALJ would have created an RFC with “normal breaks,”

had she adequately addressed the regulatory factors with respect to Dr. Imlach. As a result, the

treating physician error is not harmless, as the outcome upon remand is not foreordained. At the

very least, the ALJ formulated an RFC that did not give weight to Dr. Imlach’s more recent

opinions. Lambert v. Berryhill, 896 F.3d 768, 776 (7th Cir. 2018) (holding ALJ’s error in giving

little weight to treating physician not harmless where outcome was not foreordained, since at the

very least, ALJ formulated RFC without including treating physician’s most recent opinions).

       The vocational expert’s testimony in this case provides further evidence of the harm of the

ALJ’s errors in this case. At the February 2017 hearing, the ALJ asked the vocational expert

whether there would be jobs for an individual that would be off task 15 percent or more in a work

day. (R. 71). The vocational expert responded: “No. I don’t believe so. I think that once a person

is off task especially in unskilled type positions, more than 10 percent of the time, I don’t think

you could get enough work process done to satisfy most employers. So, there would be no jobs

that would remain.” Id. Thus, the ALJ’s RFC determination that Tasha could sustain a job with

normal breaks was essential to the ALJ’s determination that she was not disabled. Had the ALJ

properly weighed the medical evidence, and had she properly recontacted Tasha’s physicians or

consulted a medical expert to determine Tasha’s ability to sustain an eight-hour work day, it is

possible that the ALJ’s RFC determination would have reflected a need for additional breaks. Such

a finding could have impacted the bottom line regarding Tasha’s disability.




                                                22
       Because the ALJ’s errors in weighing the medical evidence and failing to develop the

medical record were harmful in this case, the ALJ’s decision is reversed and remanded. The Court

further observes that the ALJ failed to assign weight to numerous physicians presented in the

medical record. Upon remand, the ALJ should determine whether any of these physicians

constitute “Treating source[s]” under 20 C.F.R. § 404.1527(a)(2). For each treating source, the

ALJ should explain what weight, if any, she gives to the physician’s opinion. If the ALJ gives less

than controlling weight to a treating physician’s opinion, she must then apply the regulatory

checklist factors in explaining her reasoning. Also, for the reasons discussed above, the ALJ needs

to either recontact Tasha’s treating physicians to obtain a physical RFC assessment, or call a

medical expert.

                                     III.   CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Summary Judgment [12] is granted, and

the Commissioner’s Motion for Summary Judgment [22] is denied. Pursuant to sentence four of

42 U.S.C. § 405(g), the ALJ’s decision is reversed and this case is remanded to the Social Security

Administration for further proceedings consistent with this opinion. The Clerk is directed to enter

judgment in favor of Plaintiff and against Defendant Commissioner of Social Security.




SO ORDERED.

Dated: December 17, 2019                     _____________________________
                                             Sunil R. Harjani
                                             United States Magistrate Judge




                                                23
